El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
La primera cuestión planteada en este caso es si la corte de distrito tenía jurisdicción para conocer de esta acción de desahucio entablada por el apelado. De acuerdo con la sec-ción 3 de la Ley de Desahucio de marzo 9, 1905, p. 286, las cortes municipales tienen jurisdicción para conocer de todos los casos de desahucio en que la cantidad estipulada en el arrendamiento como canon, o el precio o cantidad qne por virtud de cualquier contrato deba pagarse, computado por una anualidad, no exceda de mil dollars.' En todos los demás casos la jurisdicción radica en la corte de distrito.
El 30 de marzo de 1911 el apelado, José Sosa Oliva, com-pró a Eugenio Malpica un predio de terreno radicado en el barrio de Guzmán Abajo del término municipal de Río Grande. El 5 de abril de 1911 el apelante, la Río Grande Agrícola Co. Ltd., notificó al apelado que poseía dicha finca en virtud do un -contrato de arrendamiento celebrado con su anterior dueño, Eugenio Malpica, por el término de siete años, cuatro obliga-torios y tres de prórroga a elección del arrendatario, y que hacía uso de ese derecho de elección utilizando dicha prórroga.
Dicho contrato de arrendamiento fué extendido en un do-cumentó privado sin consignar en él cláusula alguna referente a los derechos del arrendatario en caso de venta, y dicho con-trato no fué inscrito en el registro de la propiedad. El ape-*1151lado se negó a reconocer dicho contrato de arrendamiento y entabló la presente acción de desahucio. . , ,
El demandado, después de nna moción preliminar y de unas excepciones previas que mas adelante se discutirán, con-testó la demanda' alegando falta de jurisdicción, porque el canon anual de arrendamiento no llegaba a mil dollars, y ale-gando además que el apelado tenía conocimiento .de la exis-tencia del contrato de arrendamiento.
Después de celebrada la vista, la corte dictó sentencia a favor del apelado por el fundamento principal de que la con-testación no alegaba hechos bastantes que, constituyeran una defensa contra la demanda.
El apelado entabló su acción fundado en el artículo 1474 del Código Civil, cuyo, texto es el siguiente:
“Artículo 1474. — El comprador de una finca arrendada tiene de-recho a que termine el arriendo vigente al verificarse la venta, salvo pacto en contrario y lo dispuesto en la Ley Hipotecaria.
“Si el comprador usare de este derecho, el arrendatario podrá exigir que se le deje recoger los frutos de la cosecha que corresponda al ■ año agrícola corriente y que el vendedor le indemnice los daños y per-juicios que se le causen.”
En- virtud de este artículo el comprador, salvo en los ca-sos excepcionados en el mismo, tiene derecho a dar por ter-minado un contrato de arrendamiento existente. Salvo dichas excepciones, el contrato de arrendamiento entre el arren-datario y el primitivo dueño es de‘carácter personal, y en tales casos el objeto del artículo 1474 es otorgar al comprador un dominio sin trabas sobre la finca comprada. (10 Manresa 586 et seq.; 24 Scaevola, 650 et seq.) La ley da derechos al arrendatario contra el dueño primitivo, pero no contra el comprador. El arrendamiento le vale tanto, contra el com-prador como si lo hubiera celebrado con. un extraño. La ley hace entrega de la finca al comprador, si éste así lo quiere, libre de toda traba, y desde el momento en que al arrendatario se le notifica por el comprador su deseo de dar por terminado el arrendamiento, como lo fué -en el caso pre-*1152sente, si continúa en la posesión de la finca lo hace a beneplá-cito del dueño. La sección 2 de la Ley de Desahucio estatuye entre otras cosas, que el desahucio procede contra “cualquier persona que detente la posesión material o disfrute precaria-mente sin pagar canon o merced alguna.” Al efectuarse la venta de Malpica a Sosa el contrato de arrendamiento del apelante era por el término de cuatro años con una prórroga de tres. No se trataba de un contrato de arrendamiento por siete años. La obligación contraída era de carácter personal y directa para con el dueño anterior. De aquí que, en cuanto se refiere al comprador, no poseía con la obligación de pagar-arrendamiento sino que estaba equiparado al caso en preca-rio. Es cierto que la sección 3 de dicha Ley de Desahucio ha-bla del “precio o cantidad que por virtud de cualquier contra-to deba pagarse.” Estas palabras, sin embargo, deben res-tringirse a un contrato celebrado con el dueño u otra persona que sustituya la personalidad del arrendador o contratante. La intención del artículo 1474 del Código Civil es evidente que es eximir al comprador de la obligación de reconocer un arrendamiento existente, excepto en los casos especialmente marcados en dicho artículo. Por lo tanto tenemos que, en este caso concreto no existía canon o arrendamiento pactado y en su virtud, el tribunal competente para conocer de él es. aquél al cual se le confiere la jurisdicción en todos los demás, casos que no están expresamente incluidos en el primer párra-fo de la sección 3, o sea la corte de distrito.
La contestación a la demanda alega que el demandante te-nía conocimiento de la existencia de dicho arrendamiento. Las palabras del artículo .1474 ya citadas no son tan claras como sería de desear.
Antes de que el contrato de arrendamiento por cuatro años pudiera transformarse de una obligación personal en real, era. necesario que el arrendador y el arrendatario expresamente consignaran en el contrato, que dicho arrendamiento se con-vertía en un derecho real. A pesar de eso, antes de que esa. estipulación pudiera perjudicar a un comprador, era nece-*1153sario inscribir el arrendamiento en el registro de la propie-dad, o demostrar que el comprador tenía conocimiento de la existencia de dicha estipulación. Las palabras “y lo dis-puesto en la ley hipotecaria” contenidas en dicho artículo significan que el comprador de una finca arrendada solamente puede ser perjudicado por un contrato real del cual tenga conocimiento personal o que esté registrado. La contesta-ción alega de una manera deficiente que el comprador tenía ese conocimiento; pero aun en el caso de que lo alegara en debida forma, la existencia de dicho conocimiento no trans-formaría la naturaleza del contrato de personal en real, ni afectaría ni destruiría los derechos del comprador a la pose-sión de la finca.
El apelante impugna la demanda fundándose en que se consignan en ella dos causas distintas de acción. Es verdad que la demanda también expresa que el arrendamiento es nulo porque la esposa del dueño primitivo no concurrió a su otorgamiento; pero en la súplica no se pedía su nulidad y dicha alegación es superfina en vista del concepto que hemos formado de este caso.
También fué impugnada la demanda por no haberse ale-gado en ella el importe del canon del arrendamiento. La ju-risdicción de la corte de distrito resultante del importe del canon se presume siempre hasta que se demuestre lo contra-rio.
Además, se objeta la demanda por la forma en que se’ ex-presa la falta de conocimiento de la existencia del arrenda-miento ; pero como la existencia o nó de dicho conocimiento era impertinente, la alegación referente a dichos hechos hu-biera sido superflua.
La sentencia apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
El Juez Presidente Sr. Hernández, no tomó parte en la resolución de este caso.